DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to Applicant’s amendment filed on 8/12/2021.  Claims 1-18 are pending, wherein claims 10-18 have been amended.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-9, as previously indicated in the Office Action mailed on 5/26/2021, the independent claim 1, from which the respective claims
depend, recites a circuit comprising a combination of inventive features comprising the
register, phase shifters, and scan chains, configured in the manner as claimed, wherein
the one or more input channels are coupled to the injection devices at injection points in
the register, each of the injection points being assigned to one of the one or more
input channels based on lifespan values for the injection points, the injection points
being determined based on one or more predetermined requirements, a life span value
for an injection point in a specific segment of the register being a number of clock cycles
for which a variable injected at the injection point can provide encoding capacity to scan
chains associated with the specific segment of the register before being shifted out of the specific segment of the register, in the manner as claimed, which the prior arts
made of record failed to teach or suggest as claimed.
	As per claims 10-18, the independent claim 10, from which the respective claims

claims directed to certain methods of organizing human activity.
Remarks
The objections of claims 10-18 due to the noted minor informalities are withdrawn in light of Applicant’s amendment filed on 8/12/2021 which overcome the objections.
The rejections of claims 10-18 under 35 USC 101 as being directed to non-statutory subject matter, are withdrawn in light of Applicant’s amendment filed on 8/12/2021 which overcome the rejections.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895.  The examiner can normally be reached on Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	
/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 26, 2021